Case: 14-20112   Document: 00513087723    Page: 1   Date Filed: 06/22/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                     Fifth Circuit

                                                                    FILED
                                                                 June 22, 2015
                               No. 14-20112                      Lyle W. Cayce
                                                                      Clerk

EAST TEXAS BAPTIST UNIVERSITY; HOUSTON BAPTIST UNIVERSITY,
                                        Plaintiffs–Appellees,
WESTMINSTER THEOLOGICAL SEMINARY,
                                        Intervenor Plaintiff–Appellee,
versus
SYLVIA MATHEWS BURWELL, in her official capacity as
 Secretary of the United States Department of Health and Human Services;
THOMAS PEREZ, in his official capacity as
 Secretary of the United States Department of Labor;
JACOB J. LEW, in his official capacity as
 Secretary of the United States Department of Treasury;
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
UNITED STATES DEPARTMENT OF LABOR;
UNITED STATES DEPARTMENT OF TREASURY,
                                        Defendants–Appellants.


                Appeal from the United States District Court
                     for the Southern District of Texas



                          ***************
    Case: 14-20112   Document: 00513087723    Page: 2   Date Filed: 06/22/2015



               Nos. 14-20112, 14-10241, 14-40212, 14-10661




                               No. 14-10241


UNIVERSITY OF DALLAS,
                                        Plaintiff–Appellee,
versus
SYLVIA MATHEWS BURWELL, in her official capacity as
 Secretary of the United States Department of Health and Human Services;
THOMAS PEREZ, in his official capacity as
 Secretary of the United States Department of Labor;
JACOB J. LEW, in his official capacity as
 Secretary of the United States Department of Treasury;
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
UNITED STATES DEPARTMENT OF LABOR;
UNITED STATES DEPARTMENT OF TREASURY,
                                        Defendants–Appellants.


               Appeal from the United States District Court
                    for the Northern District of Texas



                         ***************




                                       2
    Case: 14-20112   Document: 00513087723    Page: 3   Date Filed: 06/22/2015



               Nos. 14-20112, 14-10241, 14-40212, 14-10661




                               No. 14-40212


CATHOLIC DIOCESE OF BEAUMONT;
CATHOLIC CHARITIES OF SOUTHEAST TEXAS, INCORPORATED,
                                        Plaintiffs–Appellees,
versus
SYLVIA MATHEWS BURWELL, in her official capacity as
 Secretary of the United States Department of Health and Human Services;
THOMAS PEREZ, in his official capacity as
 Secretary of the United States Department of Labor;
JACOB J. LEW, in his official capacity as
 Secretary of the United States Department of Treasury;
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
UNITED STATES DEPARTMENT OF LABOR;
UNITED STATES DEPARTMENT OF TREASURY,
                                        Defendants–Appellants.


               Appeal from the United States District Court
                    for the Eastern District of Texas



                         ***************




                               No. 14-10661



                                       3
     Case: 14-20112       Document: 00513087723         Page: 4    Date Filed: 06/22/2015



                   Nos. 14-20112, 14-10241, 14-40212, 14-10661
CATHOLIC CHARITIES, DIOCESE OF FORT WORTH, INCORPORATED,
                                                  Plaintiff–Appellee,
versus
SYLVIA MATHEWS BURWELL, in her official capacity as
 Secretary of the U.S. Department of Health and Human Services;
THOMAS PEREZ, in his official capacity as
 Secretary of the U.S. Department of Labor;
JACOB J. LEW, in his official capacity as
 Secretary, U.S. Department of Treasury;
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
UNITED STATES DEPARTMENT OF LABOR;
UNITED STATES DEPARTMENT OF TREASURY,
                                                  Defendants–Appellants.


                   Appeal from the United States District Court
                        for the Northern District of Texas




Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

       In these consolidated appeals, religious organizations challenge, under
the Religious Freedom Restoration Act (“RFRA), 1 a requirement that they
either offer their employees health insurance that covers certain contraceptive
services or submit a form or notification declaring their religious opposition to
that coverage. The district courts held that the requirement violates RFRA or,


       142 U.S.C. §§ 2000bb to 2000bb-4, invalidated in part by City of Boerne v. Flores, 521
U.S. 507 (1997).
                                                 4
     Case: 14-20112       Document: 00513087723         Page: 5     Date Filed: 06/22/2015



                   Nos. 14-20112, 14-10241, 14-40212, 14-10661
in one case, that the plaintiffs had demonstrated a substantial likelihood of
establishing that it does, so they enjoined the government from enforcing it.
Because the plaintiffs have not shown and are not likely to show that the
requirement substantially burdens their religious exercise under established
law, we reverse.

                                              I.
                                             A.
       Under the Affordable Care Act (“ACA”), 2 employers with fifty or more
full-time employees generally must offer their employees a group health plan 3
that provides “minimum essential coverage.” See 26 U.S.C. §§ 4980H(a), (c)(2),
5000A(f)(2). Plans typically must cover all FDA-approved contraceptive meth-
ods and sterilization procedures for women 4 without copayments or deducti-
bles. 5 Two types of plans are automatically exempt from the so-called contra-
ceptive mandate: grandfathered plans, meaning those that have not made
certain specified changes since March 2010, see 42 U.S.C. § 18011(a), and plans
offered by religious employers, defined by reference to the Tax Code to include
mostly churches themselves, as distinguished from associated educational or




       2 Pub. L. No. 111-148, 124 Stat. 119 (2010) (codified as amended in scattered sections
of the U.S. Code).
       3 The term “group health plan” includes both insured plans, in which an insurer writes
a policy and bears the risk of claims, and self-insured plans, in which the employer bears the
risk but may contract with a third-party administrator to perform administrative tasks such
as processing claims.
       4We refer to the contraceptive methods and sterilization procedures collectively as
“contraceptives” unless otherwise indicated.
       5See 42 U.S.C. § 300gg-13(a)(4); Group Health Plans and Health Insurance Insurers
Relating to Coverage of Preventive Services Under the Patient Protection and Affordable
Care Act, 77 Fed. Reg. 8725, 8725–26 (Feb. 15, 2012).
                                                   5
     Case: 14-20112          Document: 00513087723           Page: 6      Date Filed: 06/22/2015



                      Nos. 14-20112, 14-10241, 14-40212, 14-10661
charitable institutions. 6 An employer that does not comply with these require-
ments faces draconian penalties: $2,000 per full-time employee per year for not
offering a plan at all 7 and $100 per affected individual per day for offering a
plan that provides insufficient coverage, 26 U.S.C. § 4980D(a), (b)(1).

       An “accommodation” is available to religious entities that do not qualify
as religious employers but seek exemption from the mandate. To avail itself
of that option, (1) an organization must oppose, on religious grounds, providing
coverage for some or all contraceptives; (2) it must be organized as a nonprofit;
(3) it must hold itself out as religious; and (4) it must certify that it satisfies
the foregoing criteria. 8 It can certify in two ways.

       The first way is to complete EBSA 9 Form 700 and send it to its insurer
or third-party administrator. 10 The person signing the form must certify that
the organization meets the requirements and that the form is believed to be
correct. 11 The form requires the name of the organization, the name and title
of the person signing it, and contact information. DEP’T OF LABOR, supra
note 11, at 1. The second way in which an organization can certify is to submit
a notice to the Department of Health and Human Services (“HHS”). 12 The




       6   See 45 C.F.R. § 147.131(a) (citing 26 U.S.C. § 6033(a)(3)(A)(i), (iii)).
       726 U.S.C. § 4980H(a), (c)(1). The penalty applies if at least one employee enrolls in
a subsidized plan through an exchange. See id. § 4980H(a)(2).
       8   26 C.F.R. § 54.9815-2713A(a); 29 C.F.R. § 2590.715-2713A(a); 45 C.F.R. § 147.131(b).
       “EBSA” stands for “Employee Benefits Security Administration,” which is part of the
       9

Department of Labor.
       10   29 C.F.R. § 2590.715-2713A(b)(1)(ii), (c)(1); 45 C.F.R. § 147.131(c)(1).
       11 DEP’T OF LABOR, EBSA FORM 700 1 (2014), http://www.dol.gov/ebsa/-
preventiveserviceseligibleorganizationcertificationform.doc.
      12 29 C.F.R. § 2590.715-2713A(b)(1)(ii), (c)(1); 45 C.F.R. § 147.131(c)(1).


                                                      6
     Case: 14-20112           Document: 00513087723           Page: 7      Date Filed: 06/22/2015



                      Nos. 14-20112, 14-10241, 14-40212, 14-10661
notice need not take a particular form but must include the name of the organ-
ization; a statement that it opposes, on religious grounds, providing coverage
for some or all contraceptives; the name and type of the plan; and the name
and contact information of the plan’s insurer or third-party administrator, if
applicable. 13

       The effect of applying for the accommodation depends on the type of plan
and method of certification. If an employer with an insured plan uses Form
700, the insurer must exclude the objectionable coverage from the plan and
provide “separate payments” for contraceptives for plan participants. 14 The
insurer may not impose any direct or indirect costs for contraceptives on the
employer or participants. 15 In addition, it must send a notice to participants,
separately from plan materials, explaining that the employer does not admin-
ister or fund contraceptives but that, instead, the insurer provides separate
payments. 16 If an employer with an insured plan submits a notice to HHS,
then HHS notifies the insurer of its obligations, which are the same as if the
employer had used Form 700. 17

       The process for self-insured plans is somewhat different. If an employer
with a self-insured plan uses Form 700, the third-party administrator, if there
is one, must either provide separate payments (as an insurer would) or arrange
for an insurer or other entity to do so. See 29 C.F.R. § 2590.715-2713A(b)(2).


       13   See 29 C.F.R. § 2590.715-2713A(b)(1)(ii)(B), (c)(1)(ii); 45 C.F.R. § 147.131(c)(1)(ii).
       14   29 C.F.R. § 2590.715-2713A(c)(2)(i); 45 C.F.R. § 147.131(c)(2)(i).
       1526 C.F.R. § 54.9815-2713A(c)(2)(ii); 29 C.F.R. § 2590.715-2713A(c)(2)(ii); 45 C.F.R.
§ 147.131(c)(2)(ii).
       16 26 C.F.R. § 54.9815-2713A(d); 29 C.F.R. § 2590.715-2713A(d); 45 C.F.R.
§ 147.131(d).
       17   See 29 C.F.R. § 2590.715-2713A(c)(1)(ii), (2)(i); 45 C.F.R. § 147.131(c)(1)(ii), (2)(i).
                                                       7
    Case: 14-20112         Document: 00513087723           Page: 8    Date Filed: 06/22/2015



                     Nos. 14-20112, 14-10241, 14-40212, 14-10661
Third-party administrators and insurers that pay for contraceptives in this cir-
cumstance are eligible for government reimbursement of 115% of their
expenses. 18 The prohibition on imposing costs and the notice requirement are
the same as for insured plans. 19 Moreover, the form “shall be an instrument
under which the plan is operated, shall be treated as a designation of the third
party administrator as the plan administrator under section 3(16) of ERISA
for [contraceptives], and shall supersede any earlier designation.”                         Id.
§ 2510.3-16(b).

      If an employer with a self-insured plan submits a notice to HHS, then
HHS notifies the Department of Labor, which in turn notifies the third-party
administrator of its obligations. See id. § 2590.715-2713A(b)(1)(ii)(B). The
result is the same as if the employer had used Form 700, id. § 2590.715-
2713A(b)(1)(ii)(B), (2), except that it is the notice from the Department of
Labor, instead of Form 700, that is treated as an instrument under which the
plan is operated and as designation of the plan administrator, id.
§ 2510.3-16(b).

                                              B.
      The plaintiffs are religious organizations that oppose the use of some or
all contraceptives. The sincerity of their beliefs is undisputed. The Dioceses
of Fort Worth and Beaumont are automatically exempt from the mandate as
religious     employers,      and    the   other       plaintiffs    are   eligible   for   the
accommodation.



      18 29 C.F.R. § 2590.715-2713A(b)(3); 45 C.F.R. § 156.50(d); Patient Protection and
Affordable Care Act; HHS Notice of Benefit and Payment Parameters for 2015, 79 Fed. Reg.
13744, 13809 (Mar. 11, 2014).
      19   See 26 C.F.R. § 54.9815-2713A(d); 29 C.F.R. § 2590.715-2713A(b)(2), (d).
                                                   8
     Case: 14-20112         Document: 00513087723          Page: 9     Date Filed: 06/22/2015



                      Nos. 14-20112, 14-10241, 14-40212, 14-10661
       The plaintiffs in East Texas Baptist University are East Texas Baptist
University and Houston Baptist University, which have self-insured plans 20
for their employees, and Westminster Theological Seminary, which offers an
insured plan to its employees. Houston Baptist University’s plan is a church
plan, which is exempt from ERISA. The plaintiffs oppose abortion and believe
that emergency contraceptives and intrauterine devices, which are included in
the contraceptive mandate, can cause abortions. They are unwilling to provide
or facilitate access to those products. They sued in the Southern District of
Texas, and the court entered partial final judgment 21 and a permanent injunc-
tion against the government.

       The plaintiffs in University of Dallas 22 are several Catholic organiza-
tions. The University of Dallas has a self-insured plan for its employees and
an insured plan for its students. The Diocese of Fort Worth provides coverage
to its employees through a church plan, and Our Lady of Victory Catholic
School offers coverage to its employees through the diocese’s plan. 23 Catholic
Charities, Diocese of Fort Worth, has an insured plan for its employees. The
plaintiffs oppose the use of any contraceptives to prevent pregnancy or induce
abortion, 24 and providing or facilitating access to them for those purposes



       20   All self-insured plans at issue in these appeals have third-party administrators.
       21   The court stayed other claims not at issue on appeal.
       22 The University of Dallas and Diocese of Fort Worth appeals arise from the same
district-court case. We refer to those appeals collectively as “University of Dallas.”
       23  The diocese is automatically exempt from the mandate as a religious employer, but
Our Lady of Victory is not. The diocese is a plaintiff because it alleges that the regulations
will require it either to sponsor a plan that complies with the mandate or to remove Our Lady
of Victory from its plan.
        24 The Catholic plaintiffs do not oppose the use of contraceptives to treat medical condi-

tions so long as the purpose is not to prevent pregnancy or induce abortion.
                                                    9
    Case: 14-20112        Document: 00513087723           Page: 10     Date Filed: 06/22/2015



                    Nos. 14-20112, 14-10241, 14-40212, 14-10661
would violate their faith. They sued in the Northern District of Texas, and the
court entered preliminary injunctions against the government.

       The plaintiffs in Diocese of Beaumont are the Diocese of Beaumont,
which provides coverage to its employees through a church plan, and Catholic
Charities of Southeast Texas, which offers coverage to its employees through
the diocese’s plan. 25 Like the plaintiffs in University of Dallas, they oppose the
use of any contraceptives to prevent pregnancy or induce abortion, and they
object to providing or facilitating access to them for those purposes. They sued
in the Eastern District of Texas, and the court entered final judgment and a
permanent injunction against the government.

                                               II.
       We review a summary judgment de novo. LaBarge Pipe & Steel Co. v.
First Bank, 550 F.3d 442, 449 (5th Cir. 2008). We review the grant of a prelim-
inary or permanent injunction for abuse of discretion and the underlying legal
conclusions de novo. 26

                                              III.
       Under RFRA, the “[g]overnment shall not substantially burden a per-
son’s exercise of religion even if the burden results from a rule of general
applicability” unless “it demonstrates that application of the burden to the
person—(1) is in furtherance of a compelling governmental interest; and (2) is


       25 As with the Diocese of Fort Worth and Our Lady of Victory, the diocese is automat-
ically exempt from the mandate as a religious employer, but Catholic Charities is not. The
diocese is a plaintiff because it alleges that the regulations will require it either to sponsor a
plan that complies with the mandate or to remove Catholic Charities from its plan.
       26 See Villas at Parkside Partners v. City of Farmers Branch, 726 F.3d 524, 528 (5th
Cir. 2013) (en banc) (permanent injunction), cert. denied, 134 S. Ct. 1491 (2014); Lake Charles
Diesel, Inc. v. Gen. Motors Corp., 328 F.3d 192, 195 (5th Cir. 2003) (preliminary injunction).
                                                     10
    Case: 14-20112        Document: 00513087723          Page: 11     Date Filed: 06/22/2015



                    Nos. 14-20112, 14-10241, 14-40212, 14-10661
the least restrictive means of furthering that compelling governmental inter-
est.” 42 U.S.C. § 2000bb-1(a) to (b). We begin and end our analysis with the
substantial-burden prong. 27 The plaintiffs must show that the challenged
regulations substantially burden their religious exercise, 28 but they have not
done so or, in University of Dallas, have not established a substantial likeli-
hood of doing so. Because their claims fail on the merits, we need not consider
the other requirements for an injunction. 29

                                              A.
       A preliminary question—at the heart of this case—is the extent to which
the courts defer to a religious objector’s view on whether there is a substantial
burden. The inquiry has three components: (1) What is the adherent’s religi-
ous exercise? (2) Does the challenged law pressure him to modify that exercise?
(3) Is the penalty for noncompliance substantial? It is well established that
the court accepts the objector’s answer to the first question upon finding that




       27 Westminster claims that the government waived its argument on this issue by fail-
ing to present it to the district court. We disagree. The government explained at length why
it believes that the regulations do not substantially burden the plaintiffs’ religious exercise.
       28 See City of Boerne, 521 U.S. at 533–34 (noting that the burden is on the religious
objector); Diaz v. Collins, 114 F.3d 69, 71–72 (5th Cir. 1997) (same).
       29  “To be entitled to a preliminary injunction, the applicant must show (1) a substan-
tial likelihood that he will prevail on the merits, (2) a substantial threat that he will suffer
irreparable injury if the injunction is not granted, (3) his threatened injury outweighs the
threatened harm to the party whom he seeks to enjoin, and (4) granting the preliminary
injunction will not disserve the public interest.” Lake Charles Diesel, 328 F.3d at 195–96.
“[A] plaintiff seeking a permanent injunction must . . . demonstrate: (1) that it has suffered
an irreparable injury; (2) that remedies available at law, such as monetary damages, are
inadequate to compensate for that injury; (3) that, considering the balance of hardships
between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public
interest would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange,
L.L.C., 547 U.S. 388, 391 (2006).
                                                   11
    Case: 14-20112         Document: 00513087723           Page: 12      Date Filed: 06/22/2015



                    Nos. 14-20112, 14-10241, 14-40212, 14-10661
his beliefs are sincerely held and religious. 30 It is also undeniable that the
court evaluates the third question as one of law. 31 Although we have not
directly addressed who decides the second question, 32 all of our sister circuits
that have considered contraceptive-mandate cases have come to the same con-
clusion: The court makes that decision. 33 We agree.

       Two free-exercise cases are especially instructive. 34 In Bowen v. Roy, 476


        See, e.g., Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2777–79 (2014);
       30

Thomas v. Review Bd., 450 U.S. 707, 713–16 (1981).
       31See, e.g., Hobby Lobby, 134 S. Ct. at 2775–77; Sherbert v. Verner, 374 U.S. 398, 403–
06 (1963).
       32 East Texas Baptist University cites two Fifth Circuit cases applying the Texas ver-
sion of RFRA, but those decisions merely confirmed that the court defers to the adherent’s
answer to the first question upon finding that his beliefs are sincerely held and religious. See
A.A. ex rel. Betenbaugh v. Needville Indep. Sch. Dist., 611 F.3d 248, 263–66 (5th Cir. 2010);
Merced v. Kasson, 577 F.3d 578, 590–91 (5th Cir. 2009).
       33  See Univ. of Notre Dame v. Burwell, No. 13-3853, 2015 WL 2374764, at *6 (7th Cir.
May 19, 2015) (“Although Notre Dame is the final arbiter of its religious beliefs, it is for the
courts to determine whether the law actually forces Notre Dame to act in a way that would
violate those beliefs.”); Geneva Coll. v. Sec’y U.S. Dep’t of Health & Human Servs., 778 F.3d
422, 435 (3d Cir.) (“Without testing the appellees’ religious beliefs, we must nonetheless
objectively assess whether the appellees’ compliance with the self-certification procedure
does, in fact, trigger, facilitate, or make them complicit in the provision of contraceptive cover-
age.”), mandate recalled and stayed sub nom. Zubik v. Burwell, 135 S. Ct. 1544 (2015); Priests
for Life v. U.S. Dep’t of Health & Human Servs., 772 F.3d 229, 247 (D.C. Cir. 2014) (“Accept-
ing the sincerity of Plaintiffs’ beliefs, however, does not relieve this Court of its responsibility
to evaluate the substantiality of any burden on Plaintiffs’ religious exercise, and to distin-
guish Plaintiffs’ duties from obligations imposed, not on them, but on insurers and [third-
party administrators]. Whether a law substantially burdens religious exercise under RFRA
is a question of law for courts to decide, not a question of fact.”). The Sixth Circuit used the
same approach in a pre-Hobby Lobby case, but the Supreme Court has since vacated and
remanded that decision for reconsideration in light of Hobby Lobby. See Mich. Catholic
Conference & Catholic Family Servs. v. Burwell, 755 F.3d 372, 385 (6th Cir. 2014)
(“[A]lthough we acknowledge that the appellants believe that the regulatory framework
makes them complicit in the provision of contraception, we will independently determine
what the regulatory provisions require and whether they impose a substantial burden on
appellants’ exercise of religion.”), cert. granted and judgment vacated sub nom. Mich. Catholic
Conference v. Burwell, 135 S. Ct. 1914 (2015).
        34 Congress passed RFRA in response to Employment Division v. Smith, 494 U.S. 872

(1990), and one of the statute’s purposes is “to restore the compelling interest test as set forth
                                                    12
    Case: 14-20112       Document: 00513087723        Page: 13     Date Filed: 06/22/2015



                   Nos. 14-20112, 14-10241, 14-40212, 14-10661
U.S. 693 (1986), parents challenged the government’s use of a Social Security
number for their daughter because they believed that the use of the number
would “rob her spirit.” Id. at 695–97. The Court ruled for the government,
reasoning that the parents were challenging the government’s acts, not a bur-
den on them, id. at 699–701, and that “[t]he Free Exercise Clause simply
cannot be understood to require the Government to conduct its own internal
affairs in ways that comport with the religious beliefs of particular citizens,”
id. at 699. The Court decided for itself whether the policy in question pres-
sured the parents to modify their religious exercise, noting that, although
    Roy’s religious views may not accept this distinction between individual
    and governmental conduct[,] [i]t is clear . . . that the Free Exercise
    Clause, and the Constitution generally, recognize such a distinction; for
    the adjudication of a constitutional claim, the Constitution, rather than
    an individual’s religion, must supply the frame of reference.
Id. at 701 n.6 (citation omitted).

       The Court used the same approach in Lyng v. Northwest Indian Cemetery
Protective Ass’n, 485 U.S. 439 (1988). The plaintiffs complained of the govern-
ment’s plan to construct a road and permit logging on federal land, which they
had used for religious purposes. Id. at 441–42. Relying on Roy, the Court
rejected their claim. Id. at 447–49. It accepted the plaintiffs’ statement of
their religious beliefs, id. at 449–51, but concluded that the project involved
only the government’s management of its own property, which did not
implicate the plaintiffs’ constitutional rights, id. at 453. The Court stressed
that, “[w]hatever may be the exact line between unconstitutional prohibitions


in [Sherbert, 374 U.S. 398,] and Wisconsin v. Yoder, 406 U.S. 205 (1972)[,] and to guarantee
its application in all cases where free exercise of religion is substantially burdened.”
42 U.S.C. § 2000bb(b)(1). Accordingly, pre-Smith caselaw is relevant in interpreting RFRA.
See, e.g., McAllen Grace Brethren Church v. Salazar, 764 F.3d 465 passim (5th Cir. 2014);
Tagore v. United States, 735 F.3d 324, 330 (5th Cir. 2013).
                                                13
    Case: 14-20112    Document: 00513087723      Page: 14    Date Filed: 06/22/2015



                 Nos. 14-20112, 14-10241, 14-40212, 14-10661
on the free exercise of religion and the legitimate conduct by government of its
own affairs, the location of the line cannot depend on measuring the effects of
a governmental action on a religious objector’s spiritual development.” Id.
at 451.

      In addition, one RFRA case from the District of Columbia Circuit illus-
trates that the court decides the second question. In Kaemmerling v. Lappin,
553 F.3d 669 (D.C. Cir. 2008), an inmate objected to a requirement that he
participate in the collection of a tissue sample, which the FBI would use to
create a DNA profile, because he opposed on religious grounds the extraction
and storage of DNA information. Id. at 673–74. The court ruled for the gov-
ernment. Id. at 686. It “[a]ccept[ed] as true the factual allegations that Kaem-
merling’s beliefs are sincere and of a religious nature—but not the legal con-
clusion, cast as a factual allegation, that his religious exercise is substantially
burdened.” Id. at 679. Applying that rule, it held that his religious exercise
was not substantially burdened, because “[t]he extraction and storage of DNA
information are entirely activities of the FBI, in which Kaemmerling plays no
role and which occur after the BOP has taken his fluid or tissue sample (to
which he does not object).” Id.

      The Court did not address the issue in Hobby Lobby. There, closely held
for-profit corporations challenged the contraceptive mandate based on their
owners’ religious opposition to some contraceptives. Id. at 2764–66. The cor-
porations were neither automatically exempt from the mandate as religious
employers nor eligible for the accommodation; they had to offer insurance that
covered contraceptives or face large penalties. Id. at 2775–76. The Court held
that the mandate violated RFRA as applied to the corporations. Id. at 2785.
The substantial-burden analysis addressed only the first and third questions.

                                           14
    Case: 14-20112      Document: 00513087723         Page: 15    Date Filed: 06/22/2015



                   Nos. 14-20112, 14-10241, 14-40212, 14-10661
The Court rejected the government’s theory “that the connection between what
the objecting parties must do (provide health-insurance coverage for [contra-
ceptives]) and the end that they find to be morally wrong (destruction of an
embryo) is simply too attenuated,” id. at 2777, explaining that drawing the line
between acceptable and unacceptable levels of involvement was the owners’
prerogative, id. at 2778–79. In doing so, the Court reaffirmed that courts defer
to the objector’s description of his religious exercise upon finding that his
beliefs are sincerely held and religious. And the Court analyzed the substan-
tiality of the penalties for noncompliance itself, rather than automatically
accepting the corporations’ position. Id. at 2775–77.

      But the Court said nothing about the second question. It had no reason
to, because there was no doubt that imposing large penalties for not offering
insurance that covered contraceptives pressured the corporations to facilitate
the use of contraceptives.

      In the absence of further guidance from the Supreme Court, we are
bound to follow Roy and Northwest Indian Cemetery by deciding, as a question
of law, whether the challenged law pressures the objector to modify his religi-
ous exercise. The other circuits’ decisions confirm the continued vitality of that
approach. 35

                                            B.
      Although the plaintiffs have identified several acts that offend their
religious beliefs, the acts they are required to perform do not include providing
or facilitating access to contraceptives. Instead, the acts that violate their faith



      35 See Notre Dame, 2015 WL 2374764, at *6; Geneva, 778 F.3d at 435; Priests for Life,
772 F.3d at 247; Kaemmerling, 553 F.3d at 679.
                                                 15
    Case: 14-20112        Document: 00513087723          Page: 16      Date Filed: 06/22/2015



                    Nos. 14-20112, 14-10241, 14-40212, 14-10661
are those of third parties. Because RFRA confers no right to challenge the
independent conduct of third parties, we join our sister circuits in concluding
that the plaintiffs have not shown a substantial burden on their religious
exercise. 36

       First, the plaintiffs claim that their completion of Form 700 or submis-
sion of a notice to HHS will authorize or trigger payments for contraceptives.
Not so. The ACA already requires contraceptive coverage: “A group health
plan and a health insurance issuer offering group or individual health insur-
ance coverage shall, at a minimum provide coverage for . . . with respect to
women, such additional preventive care . . . as provided for in comprehensive
guidelines” promulgated by HHS, 42 U.S.C. § 300gg-13(a)(4), which includes
contraceptives. 37 That provision expressly requires insurers to offer coverage.


       36  See Notre Dame, 2015 WL 2374764, at *6 (“As far as we can determine from the
very limited record, the only ‘conduit’ [for payments for contraceptives] is between the
[insurer and the third-party administrator] and Notre Dame students and staff; the univer-
sity has stepped aside.”); Geneva, 778 F.3d at 438 (“By participating in the accommodation,
the eligible organization has no role whatsoever in the provision of the objected-to contra-
ceptive services.”); Priests for Life, 772 F.3d at 256 (“It is as a result of the ACA, and not
because of any actions Plaintiffs must take, that Plaintiffs’ employees are entitled to contra-
ceptive coverage provided by third parties and that their insurers or TPA must provide it;
RFRA does not entitle Plaintiffs to control their employees’ relationships with other entities
willing to provide health insurance coverage to which the employees are legally entitled. A
religious adherent’s distaste for what the law requires of a third party is not, in itself, a
substantial burden; that is true even if the third party’s conduct towards others offends the
religious adherent’s sincere religious sensibilities.”). The Sixth Circuit reached the same
result in its now-vacated decision. See Mich. Catholic, 755 F.3d at 390 (“The appellants allege
that providing, paying for, and/or facilitating access to contraceptive coverage burdens their
exercise of religion. . . . [T]he exemption and accommodation framework does not require
them to do any of these things. The framework does not permit them to prevent their insur-
ance issuer or third-party administrator from providing contraceptive coverage to their
employees pursuant to independent obligations under federal law. However, the inability to
‘restrain the behavior of a third party that conflicts with the [appellants’] religious beliefs,’
does not impose a burden on the appellants’ exercise of religion.” (alteration in original)
(citation omitted) (quoting Mich. Catholic Conference v. Sebelius, 989 F. Supp. 2d 577, 587
(W.D. Mich. 2013))).
        37 Group Health Plans and Health Insurance Insurers, 77 Fed. Reg. at 8725–26.

                                                  16
    Case: 14-20112      Document: 00513087723        Page: 17     Date Filed: 06/22/2015



                  Nos. 14-20112, 14-10241, 14-40212, 14-10661
And although it does not specifically mention third-party administrators, they
administer “group health plan[s],” which must include coverage. Nothing sug-
gests the insurers’ or third-party administrators’ obligations would be waived
if the plaintiffs refused to apply for the accommodation. Accordingly, the
plaintiffs’ completion of Form 700 or submission of a notice to HHS does not
authorize or trigger payments for contraceptives, because the plaintiffs cannot
authorize or trigger what others are already required by law to do. 38

      The plaintiffs offer two variations of that theory, but those are equally
unconvincing. The plaintiffs assert that their listing the names and contact
information of their insurers and third-party administrators will make it
easier for the government to inform those entities of their obligations. It will,
but that does not mean the plaintiffs’ religious exercise is burdened. Without
the accommodation, the plaintiffs would have to offer a plan that covered con-
traceptives, 39 so the effect of the government’s communications with the insur-
ers and third-party administrators is to shift the burden to those entities. Pro-
viding the names and contact information facilitates only the plaintiffs’ exemp-
tion, not contraceptive coverage.

      Separately, the self-insured plaintiffs contend that their completion of
Form 700 or submission of a notice to HHS will make their third-party
administrators eligible for the government’s reimbursement. Again, it will, 40
but that does not mean the plaintiffs’ religious exercise is burdened.



      38  See Notre Dame, 2015 WL 2374764, at *7–9 (concluding that federal law, not the
completion of Form 700 or submission of a notice to HHS, triggers payments for contra-
ceptives); Geneva, 778 F.3d at 435–42 (same); Priests for Life, 772 F.3d at 252–56 (same).
      39 See 26 U.S.C. §§ 4980H(a), (c)(2), 5000A(f)(2); 42 U.S.C. § 300gg-13(a)(4); Group
Health Plans and Health Insurance Insurers, 77 Fed. Reg. at 8725–26.
      40 See 29 C.F.R. § 2590.715-2713A(b)(3); 45 C.F.R. § 156.50(d).

                                               17
    Case: 14-20112          Document: 00513087723          Page: 18     Date Filed: 06/22/2015



                      Nos. 14-20112, 14-10241, 14-40212, 14-10661
       For the insured plans, the insurers will not lose money by paying for
contraceptives, because the savings on pregnancy care at least are expected to
equal the costs of contraceptives. 41 There is a potential problem for the self-
insured plans, though: The third-party administrators do not bear the risk of
claims, so they will not realize any savings on pregnancy care. The regulations
prohibit passing on the costs of contraceptives, 29 C.F.R. § 2590.715-
2713A(b)(2), but in an efficient market, the third-party administrators would
be unable to avoid doing so without additional revenue. The reimbursement is
the government’s attempt to solve the problem by giving the third-party
administrators additional money to cover the costs of contraceptives. Assum-
ing the amount is sufficient, the reimbursement is what will allow the self-
insured plaintiffs to avoid paying for contraceptives.

       Second, the plaintiffs urge that the accommodation uses their plans as
vehicles for payments for contraceptives. But that is just what the regulations
prohibit. Once the plaintiffs apply for the accommodation, the insurers may
not include contraceptive coverage in the plans. 42 The insurers and third-party
administrators may not impose any direct or indirect costs for contraceptives
on the plaintiffs 43; they may not send materials about contraceptives together
with plan materials 44; in fact, they must send plan participants a notice




       41Coverage of Certain Preventive Services Under the Affordable Care Act, 78 Fed.
Reg. 39870, 39877 (July 2, 2013).
       42   29 C.F.R. § 2590.715-2713A(c)(2)(i)(A); 45 C.F.R. § 147.131(c)(2)(i)(A).
       43 26 C.F.R. § 54.9815-2713A(c)(2)(ii); 29 C.F.R. § 2590.715-2713A(b)(2), (c)(2)(ii);
45 C.F.R. § 147.131(c)(2)(ii).
       44 26 C.F.R. § 54.9815-2713A(d); 29 C.F.R. § 2590.715-2713A(d); 45 C.F.R.

§ 147.131(d).
                                                    18
    Case: 14-20112       Document: 00513087723         Page: 19     Date Filed: 06/22/2015



                   Nos. 14-20112, 14-10241, 14-40212, 14-10661
explaining that the plaintiffs do not administer or fund contraceptives. 45 The
payments for contraceptives are completely independent of the plans. 46

       Third, the plaintiffs theorize that the requirement that they offer their
employees a group health plan pressures them to authorize or facilitate the use
of contraceptives.      They must contract with the insurers and third-party
administrators to offer a plan, and those entities pay for contraceptives. In the
plaintiffs’ view, the insurers and third-party administrators would not do so
absent the contracts, so the contracts facilitate the use of contraceptives.

       The plaintiffs misunderstand the role of the contracts. Under the accom-
modation, the contracts are solely for services to which the plaintiffs do not
object; the contracts do not provide for the insurers and third-party adminis-
trators to cover contraceptives, do not make it easier for those entities to pay
for contraceptives, and do not imply endorsement of contraceptives. See supra
notes 42–46 and accompanying text. Instead, the plaintiffs are excluding con-
traceptive coverage from their plans and expressing their disapproval of it, but
the government is requiring the insurers and third-party administrators to
offer it—separately from the plans—despite the plaintiffs’ opposition. The
plaintiffs’ religious beliefs forbid them from providing or facilitating access to
contraceptives, but the requirement that they enter into the contracts does not
force them to do so. The acts that violate their faith are the acts of the
government, insurers, and third-party administrators, but RFRA does not




       45 26 C.F.R. § 54.9815-2713A(d); 29 C.F.R. § 2590.715-2713A(d); 45 C.F.R.
§ 147.131(d).
       46See Notre Dame, 2015 WL 2374764, at *5–7 (explaining that the accommodation
does not use the plans as vehicles for payments for contraceptives); Geneva, 778 F.3d at 438,
441 (same); Priests for Life, 772 F.3d at 253–54 (same).
                                                19
    Case: 14-20112       Document: 00513087723         Page: 20     Date Filed: 06/22/2015



                   Nos. 14-20112, 14-10241, 14-40212, 14-10661
entitle them to block third parties from engaging in conduct with which they
disagree. 47

       A hypothetical illustrates the breadth of the plaintiffs’ position. Suppose
a person needs a passport for an upcoming trip. She fills out the application,
but as she is about to mail it, she learns that the State Department will assign
her a number when it approves her request. She opposes, on religious grounds,
the use of a number to identify her, see generally Roy, 476 U.S. at 695–97, as
well as any act that would facilitate the use of a number, so she sues under
RFRA.

       That case is indistinguishable from the one at bar. The objector does not
oppose completing the application but only the State Department’s assigning
her a number in response even though she need not help the department do so.
The idea that she could force the department to justify, under strict scrutiny,
its application requirement or use of a number is unreasonable. Yet the plain-
tiffs here are making the same type of claim. Accepting such claims could sub-
ject a wide range of federal programs to strict scrutiny. Perhaps an applicant
for Social Security disability benefits disapproves of working on Sundays and
is unwilling to assist others in doing so. He could challenge a requirement that
he use a form to apply because the Social Security Administration might
process it on a Sunday. 48 Or maybe a pacifist refuses to complete a form to



       47 See Nw. Indian Cemetery, 485 U.S. at 453 (holding that an adherent was not entitled
to challenge a third party’s actions that offended his beliefs); Roy, 476 U.S. at 701 (same);
Notre Dame, 2015 WL 2374764, at *5–7 (concluding that the requirement to offer a plan does
not impose a substantial burden, because the contracts with the insurers and third-party
administrators do not facilitate the use of contraceptives); Geneva, 778 F.3d at 438 n.13
(same); Priests for Life, 772 F.3d at 253 (same); Kaemmerling, 553 F.3d at 679 (holding that
an adherent was not entitled to challenge a third party’s actions that offended his beliefs).
       48 See generally Geneva, 778 F.3d at 439 n.14 (considering an analogous hypothetical).


                                                20
    Case: 14-20112            Document: 00513087723         Page: 21    Date Filed: 06/22/2015



                        Nos. 14-20112, 14-10241, 14-40212, 14-10661
indicate his beliefs because that information would enable the Selective Ser-
vice to locate eligible draftees more quickly. 49 The possibilities are endless, but
we doubt Congress, in enacting RFRA, intended for them to be.

         The Court did not resolve the issue in Hobby Lobby but, instead, rejected
the government’s notion that there was no substantial burden, because the
intervening acts of third parties, such as employees’ decisions to use contra-
ceptives, made the connection between the plaintiffs’ providing contraceptive
coverage and the destruction of an embryo too attenuated. 134 S. Ct. at 2777–
79. The distinction between that case and the instant one is that the regula-
tions compelled the Hobby Lobby plaintiffs to participate in providing contra-
ceptives, albeit in an indirect way. What the regulations require of the plain-
tiffs here has nothing to do with providing contraceptives.

         The difference is not just that there are more links in the causal chain
here than in Hobby Lobby—a difference that would not change the outcome,
given that we accept an adherent’s judgment as to how much separation is
enough. 50 It is also that the type of compelled act is quite different—the act at
issue in this case is not one that authorizes or facilitates the use of contracep-
tives.

         The Hobby Lobby Court did not consider this type of situation and actu-
ally suggested in dictum that the accommodation does not burden religious
exercise:        The majority noted that “HHS has effectively exempted certain
religious nonprofit organizations” through the accommodation, id. at 2763, and




         See generally Notre Dame, 2015 WL 2374764, at *18 (discussing a similar
         49

hypothetical).
         50   See, e.g., Hobby Lobby, 134 S. Ct. at 2779; Thomas, 450 U.S. at 715.
                                                     21
    Case: 14-20112          Document: 00513087723         Page: 22     Date Filed: 06/22/2015



                      Nos. 14-20112, 14-10241, 14-40212, 14-10661
the concurrence observed that “the accommodation equally furthers the Gov-
ernment’s interest but does not impinge on the plaintiffs’ religious beliefs,” id.
at 2786 (Kennedy, J., concurring). 51 Thus, Hobby Lobby is of no help to the
plaintiffs’ position, and the requirement to offer a group health plan does not
burden their religious exercise.

       Fourth, the self-insured plaintiffs postulate that they will be required to
pay for contraceptives despite the regulations to the contrary. They say the
government lacks the authority under ERISA to prohibit third-party adminis-
trators from passing on the costs, insurers are unlikely to work with the third-
party administrators because of the small amounts involved (an insurer must
seek reimbursement on behalf of a third-party administrator 52), and the 115%
reimbursement will not cover the costs.

       This issue is not ripe, and we express no view on its merits. “A court
should dismiss a case for lack of ‘ripeness’ when the case is abstract or hypo-
thetical.” 53 “The key considerations are ‘the fitness of the issues for judicial
decision and the hardship to the parties of withholding court consideration.’” 54
“A case is generally ripe if any remaining questions are purely legal ones; con-
versely, a case is not ripe if further factual development is required.” 55 “How-
ever, ‘even where an issue presents purely legal questions, the plaintiff must




       51 The Court cautioned that it did “not decide . . . whether [the accommodation] com-
plies with RFRA for purposes of all religious claims.” Hobby Lobby, 134 S. Ct. at 2782.
       52   29 C.F.R. § 2590.715-2713A(b)(3); 45 C.F.R. § 156.50(d).
       53Choice Inc. of Tex. v. Greenstein, 691 F.3d 710, 715 (5th Cir. 2012) (quoting New
Orleans Pub. Serv., Inc. v. Council of New Orleans, 833 F.2d 583, 586 (5th Cir. 1987)).
       54   Id. (quoting New Orleans, 833 F.2d at 586).
       55   Id. (quoting New Orleans, 833 F.2d at 587).
                                                   22
    Case: 14-20112          Document: 00513087723          Page: 23      Date Filed: 06/22/2015



                     Nos. 14-20112, 14-10241, 14-40212, 14-10661
show some hardship in order to establish ripeness.’” 56

      The plaintiffs’ prediction that third-party administrators will attempt to
charge them for contraceptives may not come to pass, so the matter is not fit
for judicial decision. The administrative costs associated with payments for
contraceptives may turn out to be low. If so, the insurers and third-party
administrators will be eager to take advantage of the 115% reimbursement, 57
and the third-party administrators will profit from the arrangement and have
no occasion to pass on the costs. The plaintiffs say that is unlikely because
only a small number of their employees will use contraceptives. But their rea-
soning overlooks the economies of scale that the insurers and third-party
administrators could establish by paying for contraceptives for the employees
of many religious organizations.

      On this record, there is no basis for assessing which outcome is most
likely. And withholding court consideration would not harm the plaintiffs.
There is no allegation that any third-party administrator has asked the plain-
tiffs to pay for contraceptives. If that happened, the plaintiffs could challenge
the regulations then and would have had to pay nothing in the meantime. As
a result, we decline to reach the issue.

      Fifth, the two dioceses, which are automatically exempt from the man-
date as religious employers, submit that the regulations will require them
either to sponsor a plan that complies with the contraceptive mandate or to
remove from their plans affiliated entities that are not religious employers but
are eligible for the accommodation. That is a misreading of the regulations,


      56   Id. (quoting Cent. & S. W. Servs., Inc. v. U.S. EPA, 220 F.3d 683, 690 (5th Cir. 2000)).
      57See Notre Dame, 2015 WL 2374764, at *7 (speculating as to why insurers and third-
party administrators might want to participate in the scheme).
                                                    23
    Case: 14-20112         Document: 00513087723         Page: 24    Date Filed: 06/22/2015



                     Nos. 14-20112, 14-10241, 14-40212, 14-10661
which allow those types of organizations to share a plan provided that the
entity that does not qualify as a religious employer applies for the accommo-
dation. 58 Because the accommodation does not burden the plaintiffs’ religious
exercise, neither does a requirement that the dioceses do nothing and the affil-
iated entities apply for the accommodation. 59

       In short, the acts the plaintiffs are required to perform do not involve
providing or facilitating access to contraceptives, and the plaintiffs have no
right under RFRA to challenge the independent conduct of third parties.
Because the plaintiffs have not shown that the regulations substantially bur-
den their religious exercise or, in University of Dallas, have not demonstrated
a substantial likelihood of doing so, we need not reach the strict-scrutiny prong
or the other requirements for an injunction.

       REVERSED.




       58   See Coverage of Certain Preventive Services, 78 Fed. Reg. at 39886.
       59 See Geneva, 778 F.3d at 443–44 (explaining that the different treatment of dioceses
and affiliated organizations does not impose a substantial burden).
                                                  24